Exhibit 10.1




ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT is dated April 26, 2010 (“Agreement”) and is
between NRH, LLC, a Texas limited liability company (“NRH”), Norris Harris, an
individual residing in Austin, Texas (“Harris”) and Nova Energy, Inc, a Nevada
corporation (“Buyer”).




WHEREAS, NRH owns all of the assets set forth on Schedule A hereto, including
rights in the leases set forth on Schedule A (the “Assets”);




WHEREAS, Buyer and Harris have entered into a Letter of Intent (the “Letter of
Intent”) dated as of March 22, 2010 with respect to the sale of the Assets to
Buyer and pursuant to the terms thereof, Buyer has advanced $100,000 to NRH;




WHEREAS, NRH desires to sell, and Buyer desires to buy, all of the Assets at a
50% discount of the appraised value, on the terms and conditions set forth in
this Agreement.




NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants and agreements contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:




ARTICLE I

PURCHASE AND SALE OF ASSETS




1.1

Agreement to Buy and Sell. Subject to the terms and conditions set forth in this
Agreement, NRH and Harris hereby agree to sell, transfer and deliver to Buyer on
the Closing Date, and Buyer agrees to purchase on the Closing Date, all of their
rights, title and interest in and to the Assets, free and clear of any claims,
liabilities, security interests, mortgages, liens, pledges, conditions, charges
or encumbrances of any nature whatsoever.




1.2

Liabilities. Buyer shall not assume, pay or discharge or in any respect be
liable for any liability, obligation, commitment or expense of NRH or Harris.
Without limitation of the foregoing and notwithstanding anything in this
Agreement to the contrary, Buyer shall not assume, pay or discharge, and shall
not be liable for, and NRH and Harris shall discharge, as well as indemnify and
hold Buyer harmless from and against, any liability (actual or contingent,
including, without limitation the $150,000 debt with respect to the equipment
set forth on Schedule A), loss, commitment, obligation or expense of NRH and
Harris incident to, or arising out of




(a)

the negotiation and preparation of, or performance under this Agreement or the
Assignment and Bill of Sale, including, without limitation, costs incurred in
connection with the assignment and sale of the Assets




(b)

 any claims, actions, suits, proceedings, liabilities, fines, penalties,
deficiencies or judgments existing on the Closing Date or arising any time
thereafter as a result of or in connection with the use of the Assets,
including, without limitation, the ownership or use of the Assets by NRH or
Harris and their conduct of their business up to and including the Closing Date;
or




(c)

any tax liabilities of any nature whatsoever of NRH or Harris on account of this
Agreement or the operations of NRH or Harris up to and including the Closing
Date.




1.3

Purchase Price. On the Closing Date, in consideration of such purchase, NRH
shall be issued a note (the “Note”) in the principal amount of Seven Hundred
Thousand Dollars ($700,000), bearing interest at the rate of five percent (5%)
per annum with a maturity date of three years from the date of issue , which
note shall be in the form annexed hereto. The principal amount of the Note shall
be subject to adjustment and shall be equal to 50% of the valuation of the
Assets as determined by an appraiser mutually selected by the parties hereto.
The parties undertake to have an appraisal of the Assets consummated as soon as
possible. In the event that the Assets are valued at an amount such that the
principal amount of the Note is adjusted pursuant to the terms hereof, NRH shall
immediately return the original Note to the Buyer for cancellation and a new
Note at the adjusted principal amount shall be issued to NRH.




ARTICLE II

NRH AND HARRIS REPRESENTATIONS




NRH and Harris represent to Buyer as of the date of this Agreement and as of the
Closing Date as follows:





--------------------------------------------------------------------------------



2.1

Organization and Good Standing. NRH is an entity duly organized, validly
existing, and in good standing under the laws of the State of Texas, with all
power and authority necessary to own or use its assets and conduct its business
as it is now being conducted. NRH is duly qualified to do business as a foreign
corporation in, and is in good standing under the laws of, each state or other
jurisdiction in which the failure to be so qualified or in good standing would
have a material adverse effect on (i) its ability to perform its obligations
under this Agreement or (ii) the assets, financial position, or results of
operations of NRH.




2.2

Authority. NRH has full power and authority to execute and deliver this
Agreement and the Assignment and Bill of Sale and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and the
Assignment and Bill of Sale and performance by NRH of its obligations hereunder
and thereunder have been duly authorized by the shareholders and the board of
directors of NRH and no other proceedings on the part of NRH is necessary with
respect thereto.




2.3

Enforceability. This Agreement and the Assignment and Bill of Sale constitute
the valid and binding obligations of NRH and Harris, enforceable in accordance
with each of their terms, except as enforceability is limited by (i) any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally, or (ii) general principles of equity,
whether considered in a proceeding in equity or at law.




2.4

Consents. Other than consent of its shareholders, neither NRH nor Harris is
required to obtain the approval, ratification, filing, declaration, waiver,
consent or other authorization (“Consent”) of any Person, including the Consent
of any party to any agreement, contract, obligation, promise, arrangement, or
undertaking that is legally binding (“Contract”) to which NRH or Harris is
party, in connection with execution and delivery of this Agreement, and the
Assignment and Bill of Sale and performance of its obligations hereunder and
thereunder.




2.5

No Violations. The execution and delivery of this Agreement and the Assignment
and Bill of Sale by NRH and Harris and the performance of their obligations
hereunder and thereunder do not (i) violate any provision of NRH’s
organizational documents as currently in effect, (ii) conflict with, result in a
breach of, constitute a default under (or an event that, with notice or lapse of
time or both, would constitute a default under), accelerate the performance
required by, result in the creation of any lien or encumbrance (“Lien”) on any
of the properties or assets of NRH or Harris under, or create in any party the
right to accelerate, terminate, modify, or cancel, or require any notice under,
any Contract to which NRH or Harris is a party or by which any properties or
assets of NRH or Harris are bound, or (iii) to NRH’s or Harris’s Knowledge,
contravene, conflict with, or violate any federal, state, local, municipal,
foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute, or
treaty (“Law”) or award, decision, injunction, judgment, order, ruling,
subpoena, or verdict of any court, arbitral tribunal, administrative agency, or
other Governmental Authority (“Order”) to which either NRH or Harris is subject.
For purposes of this Agreement an individual will be deemed to have “Knowledge”
of a particular fact or other matter if: (i) such individual is actually aware
of such fact or other matter; or (ii) a prudent individual could be expected to
discover or otherwise become aware of such fact or other matter in the course of
conducting a reasonably comprehensive investigation concerning the existence of
such fact or other matter. Any individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, Governmental Authority or authority or any other entity (“Person”)
other than an individual will be deemed to have “Knowledge” of a particular fact
or other mater if any individual who is serving, or who has at any time served,
as a director, officer, partner, executor, or trustee of such Person (or any
similar capacity) has, or at any time had, Knowledge of such fact or other
matter. A “Governmental Authority” shall be any (i) nation, state, county, city,
town, village, district, or other jurisdiction of any nature, (ii) federal,
state, local, municipal, foreign, or other government, (iii) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal,
including an arbitral tribunal), (iv) multi-national organization or body, or
(v) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing power of any nature.




2.6

Books and Records. The books of account, minute books, stock record books, and
other records of NRH, all of which have been made available to Buyer, are
accurate and complete in all material respects.




2.7

Capitalization. (a) The authorized capital stock of NRH consists of 1,000 shares
of common stock, $.001.




(b)

On the date of this Agreement there are _______________ shares of NRH common
stock issued and outstanding. No shares of NRH common stock are held in the
treasury of NRH.




2.8

Assets. NRH has good and marketable title to all of the Assets, or the use
thereof: (i) is not subject to any easements or restrictions or to any
mortgages, liens, pledges, charges, encumbrances or encroachments, or to any
rights of others of any kind of nature whatsoever, (ii) does not encroach or
infringe on the property or rights of another, or (iii) does not contravene any
applicable law or ordinance or any other administrative regulation or violates
any restrictive covenant or any provision of law. There are no agreements or
arrangements between NRH and Harris on the one hand and any third person which
have any effect upon NRH’s title to or other rights respecting its assets.
Further, and not in limitation of any of the foregoing provisions of this
Section 2.10:





2




--------------------------------------------------------------------------------



(a)

NRH has the sole and exclusive right to conduct its business as heretofore
conducted and has the full right and power to transfer the Assets;




(b)

NRH has the exclusive right to bring actions for the infringement of, and each
has taken all actions and made all applicable applications and filings pursuant
to relevant Federal, state and local law required to perfect and protect its
interest and proprietary rights in all of the Assets;




(c)

neither NRH nor Harris has any present or future obligation or requirement to
compensate any person with respect to any of the Assets, whether by the payment
of royalties or not, or whether by reason of the ownership, use, license, lease,
sale or any commercial use or any disposition whatsoever of any of its assets;




(d)

the ownership, production, marketing, license, lease, use or other disposition
of any product or service presently being licensed or leased by NRH or Harris to
any person does not and will not violate any license or agreement of NRH or
Harris with any person or infringe any right of any other person;




(e)

none of the present or former employees of NRH own directly or indirectly, or
has any other right or interest in, in whole or in part, any of the Assets; and




2.9

Condition of Property. All of the Assets are suitable for the purposes for which
they are used, are in good operating condition and in reasonable repair, free
from any known defects, except for normal wear and tear and such minor defects
as do not interfere with the continued use thereof.




2.10

Compliance With Law. Neither NRH nor Harris is in violation of any laws,
governmental orders, rules or regulations, whether federal, state or local, to
which it or any of its properties are subject, which may have a material adverse
affect as to NRH, Harris or the Assets.




2.11

Litigation. There are no actions, suits, proceedings or investigations
(including any purportedly on behalf of Buyer) pending or, to the knowledge of
NRH or Harris threatened against or affecting the Assets whether at law or in
equity or admiralty or before or by any U.S. federal, state, municipal or other
governmental department, commission, board, agency, court or instrumentality,
domestic or foreign; neither NRH nor Harris is operating under, subject to, in
violation of or in default with respect to, any judgment, order, writ,
injunction or degree of any court or federal, state, municipal or other
governmental department, commission, board, agency or instrumentality domestic
or foreign related to the Assets. No inquiries have been made directly to NRH or
Harris by any governmental agency which might form the basis of any such action,
suit, proceeding or investigation, or which might require Buyer to undertake a
course of action which would involve any expense.

.

2.12

Brokers. No Person has acted as broker, finder, or investment advisor for NRH or
Harris or has entered into any contract with ether or any Affiliate of either to
act as such.




ARTICLE III

BUYER REPRESENTATIONS




Buyer represents to NRH and Harris as of the date of this Agreement and as of
the Closing Date as follows:




3.1

Organization and Good Standing. Buyer is an entity duly organized, validly
existing, and in good standing under the laws of the State of Nevada, with all
power and authority necessary to own or use its assets and conduct its business
as it is now being conducted. Buyer is duly qualified to do business as a
foreign corporation in, and is in good standing under the laws of, each state or
other jurisdiction in which the failure to be so qualified or in good standing
would have a material adverse effect on (i) its ability to perform its
obligations under this Agreement or (ii) its assets, financial position, or
results of operations.




3.2

Authority. Buyer has full power and authority to execute and deliver this
Agreement, the Note and the Assignment and Bill of Sale and to perform its
obligations hereunder. Execution and delivery of this Agreement, the Note and
the Assignment and Bill of Sale by Buyer and performance by each of its
obligations hereunder and thereunder has been duly authorized by the board of
directors of Buyer and no other proceedings on the part of Buyer is necessary
with respect thereto.




3.3

Enforceability. This Agreement, the Note and the Assignment and Bill of Sale
constitutes the valid and binding obligation of Buyer, enforceable in accordance
with each of their terms, except as enforceability is limited by (i) any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors’ rights generally, or (ii) general principles of equity,
whether considered in a proceeding in equity or at law.





3




--------------------------------------------------------------------------------



3.4

Consents. Except as described in Schedule 3.4, Buyer is not required to obtain
the Consent of any Person, including the Consent of any party to any Contract to
which it is party, in connection with execution and delivery of this Agreement
and performance of its obligations hereunder.




3.5

No Violations. Except as would be prevented by receipt of the Consents
referenced in section 3.4, execution and delivery by Buyer of this Agreement and
the Assignment and Bill of Sale and performance of its obligations hereunder and
thereunder do not (i) violate any provision of its organizational documents as
currently in effect, (ii) conflict with, result in a breach of, constitute a
default under (or an event that, with notice or lapse of time or both, would
constitute a default under), accelerate the performance required by, result in
the creation of any Lien on any of it properties or assets under, or create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under, any Contract to which it is a party or by which any of its
properties or assets are bound, or (iii) to the Knowledge of Buyer, contravene,
conflict with, or violate any Law or Order to which it is subject.




3.6

Capitalization. The authorized capital stock of each of Buyer is as follows:
52,000,000 shares of common stock, par value $.001 authorized, of which
3,672,400 shares of common stock are outstanding.




ARTICLE VI

COVENANTS




4.1

Regular Course of Business. NRH and Harris shall each carry on its business
relating to the Assets diligently and substantially in the same manner as
heretofore conducted, and shall not institute any new methods of management,
accounting or operation or engage in any transaction or activity relating to the
Assets, enter into any agreement or make any commitment relating to the Assets,
except in the usual and ordinary course of business and consistent with past
practice as limited by the more restrictive provisions of this Agreement, where
applicable, or as otherwise specifically contemplated by this Agreement and not
in violation thereof.




4.2

Organization. NRH and Harris shall preserve and keep intact its business
organization relating to the Assets, and preserve for Buyer its relationships
relating to the Assets with suppliers, customers, agents and others having
business relations with NRH or Harris related to the Assets.




4.3

Certain Changes. Except as permitted by this Agreement, without the prior
written consent of Buyer, neither NRH nor Harris will:




(a)

permit or allow any of the Assets to be subjected to any lien;




(b)

take any actions to modify or amend any of the documents comprising the Assets;
or




(c)

agree, whether in writing or otherwise, to do any of the foregoing.




4.4

No Default. Neither NRH nor Harris shall do any act or omit to do any act, which
will cause a breach of any representation, warranty or covenant made hereunder.




4.5

Consents and Waivers Without Any Condition. Neither NRH nor Harris shall make
any agreement or understanding, not earlier approved in writing by Buyer, as a
condition for obtaining any consent or waiver contemplated by Section 5.4(e) of
this Agreement.




4.6

Formation of Subsidiary. Prior to the Closing, the Buyer formed a wholly owned
subsidiary established for the purpose of developing oil properties and has
agreed to contribute $200,000 to the capital of the subsidiary, $100,000 of
which was contributed at the time of the execution of the Letter of Intent and
the balance of which will be contributed at the Closing. The $200,000 shall be
used in the sole discretion of Harris for expenses associated with the
operations of the subsidiary. The Buyer agrees to appoint the individual
selected by Harris to serve as the Chief Executive Officer of the subsidiary,
subject to such individual’s agreement as to compensation for such services and
further subject to a satisfactory background check performed by Buyer.
Immediately after the Closing, the Buyer shall transfer the Assets to the
subsidiary.




4.7

Publicity. Each of the parties hereto agree that except as and to the extent
required by law, without the consent of the other parties, which consent shall
not be unreasonably withheld, they shall not directly or indirectly, make any
comment, statements or communication, including press releases, with respect to,
or otherwise disclose or permit the disclosure of the existence of the
transaction contemplated hereby or the terms and conditions of this Agreement.
If a party is required by law to make such disclosure, it shall first provide to
the other party the content of the proposed disclosure the reasons such
disclosure is required by law and the time and place the disclosure will be
made.





4




--------------------------------------------------------------------------------

ARTICLE V

THE CLOSING




5.1

Closing. The parties shall hold the closing of the transactions contemplated by
this Agreement (the “Closing”) at 10:00 A.M. on April 26, 2010 or at such other
time and place as the parties agree (the date of the Closing, the “Closing
Date”).




5.2

Deliveries by NRH and Harris to Buyer. At or before the Closing, NRH and Harris
shall deliver to Buyer the following:




(a)

resolutions adopted by the shareholders of NRH authorizing NRH to execute and
deliver this Agreement and the Assignment and Bill of Sale and to perform its
obligations hereunder and thereunder;




(b)

resolutions adopted by the board of directors of NRH authorizing NRH to execute
and deliver this Agreement and the Assignment and Bill of Sale and to perform
its obligations hereunder and thereunder;




(c)

an Assignment and Bill of Sale substantially in the form annexed hereto as
Exhibit B duly executed by NRH; and




(d)

a certificate of the President of NRH and Harris that the representations and
warranties of NRH and Harris set forth herein are true and correct on and as of
the Closing Date as though such representations and warranties were made as of
such date.




5.3

Deliveries by Buyer to NRH. At or before the Closing, Buyer shall deliver to
NRHI the following:




(a)

resolutions adopted by the shareholders of Buyer authorizing Buyer to execute
and deliver this Agreement and the Assignment and Bill of Sale;




(b)

resolutions adopted by the board of directors of Buyer authorizing Buyer to
execute and deliver this Agreement and the Assignment and Bill of Sale and to
perform its obligations hereunder and thereunder;




(c)

the Assignment and Bill of Sale duly executed by Buyer;




(d)

a certificate of the President of Buyer that the representations and warranties
of Buyer set forth herein are true and correct on and as of the Closing Date as
though such representations and warranties were made as of such date; and




(e)

the Note, subject to adjustment as provided in Section 1.3 below.




5.4

Conditions to Buyer’s Obligation. Buyer’s obligation to purchase the Assets
shall be subject to satisfaction, on or before the Closing Date, of the
following conditions:




(a)

Representations and Warranties Correct; Performance. The representations and
warranties of NRH and Harris contained in this Agreement (including the Exhibits
and Schedules hereto) and those otherwise made in writing by or on behalf of NRH
or Harris in connection with the transactions contemplated by this Agreement
shall be true, complete and accurate when made and on and as of the Closing Date
as though such representations and warranties were made at and as of such date.
NRH and Harris shall have duly and properly performed, complied with and
observed each of its covenants, agreements and obligations contained in this
Agreement to be performed, complied with and observed on or before the Closing
Date.




(b)

Purchase Permitted by Applicable Laws. The purchase of and payment for the
Assets to be purchased by Buyer hereunder shall not be prohibited by any
applicable law or governmental regulation.




(c)

Proceedings; Receipt of Documents. All corporate and other proceedings taken or
required to be taken by NRH in connection with the transactions contemplated
hereby and all documents incident thereto shall have been taken and shall be
reasonably satisfactory in form and substance to Buyer, and Buyer shall have
received all such information and such counterpart originals or certified or
other copies of such documents as Buyer may reasonably request.




(d)

No Adverse Decision. There shall be no action, suit, investigation or proceeding
pending or threatened by or before any court, arbitrator or administrative or
governmental body which seeks to restrain, enjoin, prevent the consummation of
or otherwise affect the transactions contemplated by this Agreement or questions
the validity or legality of any such transactions or seeks to recover damages or
to obtain other relief in connection with any such transactions.





5




--------------------------------------------------------------------------------



(e)

Approvals and Consents. NRH and Harris shall have duly obtained all
authorizations, consents, rulings, approvals, licenses, franchises, permits and
certificates, or exemptions therefrom, by or of all governmental authorities and
non-governmental administrative or regulatory agencies having jurisdiction over
the parties hereto, this Agreement, the Assets, or the transactions contemplated
hereby, including, without limitation, all third parties pursuant to existing
agreements or instruments by which NRH and Harris may be bound, which are
required for the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, at no cost or other
adverse consequence to Buyer and all thereof shall be in full force and effect
at the time of Closing.




ARTICLE VI

INDEMNIFICATION




6.1

Indemnification of Buyer by NRH and Harris. Subject to Section 6.4, NRH and
Harris shall severally indemnify Buyer against:




(a)

any and all liability, loss, claim, settlement payment, cost and expense,
interest, award, judgment, damages (including punitive damages), diminution in
value, fines, fees and penalties or other charge which are not expressly assumed
by Buyer as herein provided (“Losses”).




(b)

any and all liabilities, losses, damages, claims, costs and reasonable expenses
suffered by Buyer (whether awarded against Buyer or paid by Buyer in settlement
of a claim as provided in Section 6.7 or otherwise suffered) resulting from any
misrepresentation, breach of a warranty, or non-fulfillment of any covenant or
agreement on the part of NRH and Harris contained in this Agreement or the
Assignment and Bill of Sale or in any statement, attachment, schedule, exhibit
or certificate furnished or to be furnished by NRH and Harris to Buyer pursuant
hereto or in connection with the transactions contemplated hereby; and




(c)

any and all any court filing fee, court cost, arbitration fee or cost, witness
fee, and each other fee and cost of investigating and defending or asserting a
claim for indemnification under this article, including, without limitation, in
each case, attorneys’ fees, other professionals’ fees, and disbursements
(“Litigation Expenses”) (Losses and Litigation Expenses are collectively,
“Indemnifiable Losses”) incident to any of the foregoing.




6.2

Right to Rely Despite Investigation. Each party is entitled to rely fully upon
the representations of the other party contained in this Agreement, despite in
each instance any right of such party to investigate fully the affairs of the
other party, and any knowledge of facts determined or determinable by such party
as a result of its investigation or right of investigation.




6.3

Aggregate Limit. A party hereto is entitled to seek indemnification under this
article only when the aggregate of its Indemnifiable Losses exceeds $10,000,
whereupon the Indemnitor shall indemnify the Indemnitee from the first dollar of
its Indemnifiable Losses.




6.4

Exclusivity. The rights and remedies stated in this article constitute the
exclusive rights and remedies of each party in respect of the matters
indemnified under Sections 6.1 and 6.2.




6.5

Party Claims. (a) A party seeking indemnification (“Indemnitee”) shall notify
each party against which it is seeking indemnification (“Indemnitor”) in
writing, and with reasonable promptness, of any claim (a “Claim”).




(b)

In the notice delivered under Section 6.6(a), an Indemnitee shall include the
following:




(1)

a description of any claim, or any event, or fact known to the Indemnitee that
gives rise or may give rise to a claim, by the Indemnitee against an Indemnitor
under this Agreement, including the nature and basis of the claim, event, or
fact and the amount of any claim, to the extent known; and




(2)

the following statement:




“The Indemnitee’s claim is conclusively deemed a liability of the Indemnitor if
the Indemnitor does not dispute its liability by written notice to the
Indemnitee before the end of the 30-day period following delivery to the
Indemnitor of the notice of this claim.”




(c)

It is a condition to an Indemnitor’s obligation to indemnify an Indemnitee with
respect to a Claim that the Indemnitee perform its obligations under Sections
6.6(a) and 6.6 (b), but failure to satisfy that condition relieves an Indemnitor
of its obligation to indemnify with respect to a Claim only to the extent that
the Indemnitor actually has been prejudiced by the Indemnitee’s failure to give
notice as required.





6




--------------------------------------------------------------------------------



(d)

An Indemnitor has the right, by written notice, for a 30-day period, to dispute
its liability to an Indemnitee with respect to a Claim. The 30-day period begins
the day after delivery to the Indemnitor of the Indemnitee’s notice under
Section 6.6(a) and ends at midnight at the end of the 30th day.




(e)

If an Indemnitor timely disputes its liability to an Indemnitee with respect to
a Claim, the Indemnitor and the Indemnitee shall negotiate in good faith to
resolve the dispute.




(f)

The Claim described in the notice is conclusively deemed a Loss of an Indemnitor
if (i) the Indemnitee has provided the Indemnitor notice in accordance with
section 6.6(b) and (ii) the Indemnitor does not dispute its liability as
provided in Section 6.6(d)




(g)

If a Claim has been deemed a Loss in accordance with Section 6.6(f), the
Indemnitor shall pay the amount of the Loss to the Indemnitee (i) on demand or
(ii) on the later date when the amount of the Loss (or a portion of it) becomes
finally determined if the Indemnitee estimated the amount of the Loss (or any
portion of it) in its notice.




(h)

In addition to making the payment under Section 6.6 (g), the Indemnitor shall
make any other payments required by this article, including, without limitation,
the payment of the Indemnitee’s Litigation Expenses.




6.6

Non-Party Claims. (a) If any Person other than a party to this Agreement brings
any Proceeding against an Indemnitee (a “Non-Party Claim”) with respect to which
an Indemnitor may have liability, the Indemnitee must promptly notify the
Indemnitor in writing of the Non-Party Claim and deliver to the Indemnitor a
copy of the claim, process, and all legal pleadings with respect to the
Non-Party Claim. Receipt of this notice is a condition to the Indemnitor’s
liability with respect to the Non-Party Claim.




(b)

If an Indemnitor wishes to assume the defense of the Non-Party Claim, it must do
so by sending notice of the assumption to the Indemnitee. The Indemnitor’s
assumption of the defense acknowledges its obligation to indemnify. Promptly
after sending the notice, the Indemnitor shall choose and employ independent
legal counsel of reputable standing. After sending the notice, the Indemnitor is
entitled to contest, pay, settle or compromise the Non-Party Claim as it
determines, subject to Section 6.7(e).




(c)

An Indemnitee is entitled to participate in the defense of a Non-Party Claim and
to defend a Non-Party Claim with counsel of its own choosing and without the
participation of the Indemnitor if (i) the Indemnitor fails or refuses to defend
the Non-Party Claim on or before the 60th day after the Indemnitee has given
written notice to the Indemnitor of the Non-Party Claim or (ii) representation
of the Indemnitor and the Indemnitee by the same counsel would, in the opinion
of that counsel, constitute a conflict of interest.




(d)

The Indemnitor shall pay for the Litigation Expenses incurred by the Indemnitee
to and including the date the Indemnitor assumes the defense of the Non-Party
Claim. Upon the Indemnitor’s assumption of the defense of the Non-Party Claim,
the Indemnitor’s obligation ceases for any Litigation Expenses the Indemnitee
subsequently incurs in connection with the defense of the Non-Party Claim,
except that the Indemnitor is liable for the Indemnitee’s Litigation Expenses if
(i) the Indemnitee has employed counsel in accordance with Section 6.7 (c) or
(ii) the Indemnitor has authorized in writing the employment of counsel and
stated in that authorization the dollar amount of Litigation Expenses for which
the Indemnitor is obligated.




(e)

If an Indemnitor assumes the defense of a Non-Party Claim, it may not effect any
compromise or settlement of the Non-Party Claim without the consent of the
Indemnitee, and the Indemnitee has no liability with respect to any compromise
or settlement of any Non-Party Claim effected without its consent, except that
an Indemnitor may effect a compromise or settlement of any Non-Party Claim
without an Indemnitee’s consent if the following three conditions are met:
(i) there is no finding or admission of any violation of law or any violation of
the rights of any person and no effect on any other claim that may be made
against the Indemnitee; (ii) the sole relief provided is monetary damages that
are paid in full by the Indemnitors; and (iii) the compromise or settlement
includes, as an unconditional term, the claimant’s or the plaintiff’s release of
the Indemnitee, in form and substance satisfactory to the Indemnitee, from all
liability in respect of the Non-Party Claim.




ARTICLE VII

TERMINATION




7.1

Termination. This Agreement may be terminated as follows, at any time prior to
the Closing:




(a)

by written agreement of the parties;





7




--------------------------------------------------------------------------------



(b)

by either party if the Closing has not occurred by the date for the Closing
stated in this Agreement, except that the right to terminate this Agreement in
accordance with this clause (b) will not be available to any party whose failure
to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure of the Closing to occur on or prior to that date;




(c)

by either party if a Governmental Authority issues a non-appealable final Order
having the effect of permanently restraining, enjoining or otherwise prohibiting
the transactions contemplated by this Agreement, except that the right to
terminate this Agreement pursuant to this clause (c) will not be available to
any party whose failure to comply with this Agreement has contributed materially
to the issuance of that Order;




(d)

by Buyer, if any representation of NRH and Harris set forth in this Agreement
was inaccurate when made or becomes inaccurate as of the Closing Date; and




(e)

by NRH and Harris , if any representation of Buyer set forth in this Agreement
was inaccurate when made or becomes inaccurate as of the Closing Date.




7.2

Effect of Termination. Upon a termination Harris shall reimburse Buyer for the
$100,000 previously paid to him. If this Agreement is terminated in accordance
with section 7.1, all provisions of this Agreement will cease to have any
effect, except that if this Agreement is terminated by a party because another
party fails to perform or comply with any of the obligations that it is required
to perform or to comply with under this Agreement or because any representation
of another party set forth in this Agreement was inaccurate when made or becomes
inaccurate such that the representations are inaccurate on the Closing Date, the
terminating party’s right to indemnification under Article VI will survive that
termination unimpaired.




ARTICLE IIX

MISCELLANEOUS




8.1

Reasonable Efforts. Subject to the conditions of this Agreement, each of the
parties shall use the efforts that a reasonable person in the position of the
promisor would make so as to achieve that goal as expeditiously as possible
(“Reasonable Efforts”) to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary or advisable under applicable Laws to
consummate the transactions contemplated by this Agreement as promptly as
practicable including but not limited to (i) taking such actions as are
necessary to obtain any required approval, consent, ratification, filing,
declaration, registration, waiver, or other authorization (“Consents”) and
(ii) satisfying all conditions to Closing at the earliest possible time.




8.2

Transaction Costs. Each party shall pay its own fees and expenses (including
without limitation the fees and expenses of its representatives, attorneys, and
accountants) incurred in connection with negotiation, drafting, execution, and
delivery of this Agreement.




8.3

Assignment. No party may assign any of its rights or delegate any performance
under this Agreement except with the prior written consent of the other party.




8.4

Binding. This Agreement binds, and inures to the benefit of, the parties and
their respective permitted successors and assigns.




8.5

Governing Law. The laws of the State of Texas (without giving effect to its
conflict of laws principles) govern all matters arising out of this Agreement,
including without limitation tort claims.




8.6

Entirety of Agreement. This Agreement constitute the entire agreement of the
parties concerning the subject matter hereof and supersedes all prior
agreements, if any.




8.7

Further Assurances. Each party shall execute and deliver such additional
documents and instruments and perform such additional acts as the other party
may reasonably request to effectuate or carry out and perform all the terms of
this Agreement and the transactions contemplated hereby, and to effectuate the
intent of this Agreement.




8.8

Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, any of this Agreement
must be brought against any of the parties in the courts of the State of Texas
and each party hereto waives any objection to venue laid therein. Process in any
such action or proceeding may be served by sending or delivering a copy of the
process to the party to be served at the address and in the manner provided for
the giving of notices in Section 8.9. Nothing in this Section 8.8, however,
affects the right of any party to serve legal process in any other manner
permitted by law.





8




--------------------------------------------------------------------------------



8.9

Notices. (a) Every notice or other communication required or contemplated by
this Agreement must be in writing and sent by one of the following methods:




(1)

personal delivery, in which case delivery will be deemed to occur the day of
delivery;




(2)

certified or registered mail, postage prepaid, return receipt requested, in
which case delivery will be deemed to occur the day it is officially recorded by
the U.S. Postal Service as delivered to the intended recipient; or




(3)

next-day delivery to a U.S. address by recognized overnight delivery service
such as Federal Express, in which case delivery will be deemed to occur upon
receipt.




(b)

In each case, a notice or other communication sent to a party must be directed
to the address for that party set forth below, or to another address designated
by that party by written notice:




If to NRH or Harris:

NRH, LLC

1200 Nueces Street

Austin, Texas 78701

Attention: Norris Harris




If to Buyer:

Nova Energy, Inc.

2520 South Third Street

Suite 206

Louisville, KY 40208

Attention: James D. Tilton




with a copy to:

Gracin & Marlow, LLP

Mission Office Plaza

Suite 300

20283 State Road 7

Boca Raton, FL 33498

Attention: Hank Gracin, Esq




8.10

References to Time. All references to a time of day in this Agreement are
references to the time in the State of New York.




8.11

Amendment. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties.




8.12

Counterparts. This Agreement may be executed in several counterparts, each of
which is an original and all of which together constitute one and the same
instrument.




8.13

No Third-Party Rights. Nothing expressed or referred to in this Agreement gives
any Person other than the parties to this Agreement any legal or equitable
right, remedy, or claim under or with respect to this Agreement or any provision
of this Agreement, and this Agreement and all of its provisions are for the sole
and exclusive benefit of the parties to this Agreement and their successors and
permitted assigns. The undersigned are signing this Agreement on the date stated
in the introductory clause.





9




--------------------------------------------------------------------------------

NOVA ENERGY, INC.




By:

/s/ Jim Tilton                           

Name:

Title: Chief Operating Officer




NRH, LLC.




By:

/s/ Norris Harris                      

Name: Norris Harris

Title: President











10




--------------------------------------------------------------------------------




EXHIBIT A




ASSIGNMENT AND BILL OF SALE











A-1




--------------------------------------------------------------------------------

SCHEDULE A




ASSETS




Rig # 1 and Equipment Depth 4,700'




·

Trailer mounted Witch- Tex R4 draw-works with break out and make up catheads
powered by Caterpillar 3306 engine

·

10 % X 8 5/8 Double Pole Mast with 100 tone McKissick blocks

·

Steel matting and ramps with screw stands adequate to support this rig

·

17 112" Oilwell rotary table

·

B.J. type "B" rotary tongs

·

100 Ton Ideco swivel and 4 W' square kelly

·

P214 Oilwell duplex 7 V4 X 14 mud pump, powered by 400 hp Cummins engine this
pump is low boy trailer mounted for moving convenience

·

FXO Gardner-Denver 7 V4 X 10 mud pump- powered by 250 hp Cummins engine this
pump is master skidded

·

75 KW diesel powered light plant and all related rig lighting and power
distribution- this unit and the main diesel fuel tank are trailer mounted
together

·

1 Set tri-angular pipe racks for casing

·

Drill pipe and drill collars are carried and handled off 3 tandem axle trailers
that are rigged for convenient use

·

1 Doghouse and 1 parts and tool house mounted on single axle trailer

·

All other necessary support equipment (elevators, slips, weight indicator,
deviation tool rotating drum type shale shaker, drilling recorder, pit jets and
guns, annular type blowout preventor etc.) is part of this rig package

·

1 - 1981 Kenworth tandem axle winch truck with gin poles and rolling tailboard

·

1 - 1991 International tandem axle winch truck with rolling tail board




Rig # 2 and Equipment




·

Shop made trailer mounted drilling rig with double drum custom draw works and
wichtexdertick, powered by a454 Chevrolet engine, and includes block, Kelly,
swivel, hoses, slips and elevators

·

12" Brewster rotary table

·

30' Substructure

·

Trailer mounted dog house with water tank

·

7 Drill Collars

·

3600' of 4" Drill Pipe

·

Drill Pipe Trailer

·

Gardner Denver mud pump, Model F0200 1, Serial #99118, powered by a General
Motors diesel engine

·

D175 EMSCO mud pump, powered by a Detroit diesel engine, Serial #483

·

Megna plus power plant, Serial #LM309609-0897

·

Depth capacity - 3000'




Rig # 3 and Equipment




·

1500 Franks Speedstar Drilling Rig and all related equipment "including"

·

5 X 6 Wheatley Mud Pump

·

V8 Ford Industrial Engine

·

King 15 Swival and Fluted Kelly

·

40' Factory made (Franks) Derrick

·

Suction hose, Kelly hose and other related hoses

·

Speedstar 6" Rotary table

·

4-5" X 20' - Drill Collars and related subs

·

750' - 27/8" Drill pipe

·

1960 Dodge 2 ~ Ton Truck

·

1 - Tongue Pulled Pipe Trailer

·

Witch- Tex angle drive box - Model A76 - # 5-5-60

·

Depth capacity - 1000'





A-2


